Citation Nr: 0309135	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  93-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for impairment of the neck 
muscles secondary to service-connected post-operative 
residuals of subtotal thyroidectomy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
February 1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal, in part, from a July 1992 decision 
by the RO which denied service connection for impairment of 
the neck muscles secondary to service-connected post-
operative residuals of subtotal thyroidectomy.  In August 
1993, a hearing was held at the RO before the undersigned 
member of the Board.  The Board remanded the appeal to the RO 
for additional development in March 1994, November 1995, July 
1998, and May 2001.  The Board also undertook additional 
development in October 2002.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In October 2002, the Board undertook additional development 
of the issue on appeal, which included a VA examination of 
the veteran's neck.  A VA orthopedic examination was 
completed in February 2003.  However, in light of a recent 
decision by the United States Court of Appeals for the 
Federal Circuit, Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003), the 
Board finds that the appeal must be remanded to the RO for 
readjudication and the issuance of a supplemental statement 
of the case (SSOC).  

Additionally, it is noted that the VA examiner in February 
2003 indicated that the operative report for the veteran's 
thyroidectomy in March 1963 was not of record.  Although he 
found no evidence of any current weakness in the neck 
muscles, he indicated that the report would show whether more 
than normal retraction of the neck muscles was required and 
provide a more accurate assessment of the neck muscles.  It 
appears that an unsuccessful attempt was made to obtain the 
complete medical records in 1966.  However, as the case must 
be remanded to the RO for additional development, another 
attempt to obtain these records should undertaken.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO take appropriate steps to 
obtain all clinical records, including 
the operative report for hospitalization 
at Naval Hospital 1, San Diego, CA in 
March 1963.  Any records obtained should 
be associated with the claims file.  If 
the records are not available, a notation 
to that effect should be documented in 
the record.  

2.  If the operative report is obtained, 
the claims file should be forwarded to 
the VA physician who conducted the 
February 2002 examination for an opinion 
as to what muscles were involved in the 
surgery and whether the additional 
records materially affected his opinion.  
If so, the examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not, that any identified 
neck muscle disability is due to or the 
result of the service-connected post-
operative residuals of subtotal 
thyroidectomy and, (2) is it at least as 
likely as not that any chronic muscle 
disability is being aggravated by the 
service-connected post-operative 
residuals of subtotal thyroidectomy.  If 
another examination is deemed necessary, 
appropriate action should be undertaken.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2002).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) for all evidence received 
since the previous SSOC issued in July 
2002, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


